JAMES, J.
In this matter petitioner was charged under the same ordinance and in like form as was the petitioner Wisner in the habeas corpus matter decided this day (Crim. No. 528), ante, p. 637, the only difference being that the petitioner here was charged with having played upon a different musical instrument from that used by said Wisner. What is said in the opinion in the matter of Wisner is applicable here. Upon the authority of that decision, it is ordered that petitioner be discharged from custody.
Conrey, P. J., concurred.
Shaw, J., concurred in the judgment.